     Case 2:19-cv-00373-APG-NJK Document 151 Filed 04/23/20 Page 1 of 2


 1 Bradley Schrager, Esq., NV Bar # 10217
     John Samberg, Esq., NV Bar # 10828
 2 Jordan Butler, Esq., NV Bar # 10531
     WOLF, RIFKIN, SHAPIRO,
 3 SCHULMAN & RABKIN,
                  nd
                      LLP
     3556 E. Russell Road, 2 Floor
 4 Las Vegas, NV 89120-2234
     Tel.: (702) 341-5200
 5 Fax: (702) 341-5300
     bschrager@wrslawyers.com
 6 jsamberg@wrslawyers.com
     jbutler@wrslawyers.com
 7
 8 Attorneys for Plaintiff Sandra M. Meza-Perez
 9                               UNITED STATES DISTRICT COURT
10
11                                      DISTRICT OF NEVADA

12 SANDRA M. MEZA-PEREZ, an individual,
                                                       Case No.: 2:19-cv-00373-APG-NJK
13                 Plaintiff,
            vs.                                                        ORDER
                                                       STIPULATION AND (PROPOSED) ORDER
14
                                                       TO EXTEND BRIEFING ON MOTION FOR
15 SBARRO LLC dba SBARRO PIZZA, a                      SUMMARY JUDGMENT [DOCKET NO.
     foreign limited liability company, SBARRO,        148]
16 INC. dba SBARRO PIZZA, a foreign
     corporation, ZACHARY CEBALLES, an
17 individual, EFRAIN HERNANDEZ, an                    (FIRST REQUEST)
     individual, JESUS ALATORRE, an
18
     individual,
19
                   Defendants.
20
21          On April 20, 2020, the Sbarro Defendants filed a Motion for Summary Judgment against
22 Plaintiff Sandra M. Meza-Perez, [ECF No. 148] (“Motion”). Defendants Zachary Ceballes and
23 Efrain Hernandez subsequently filed a Joinder to Movant’s Motion (“Joinder”) [ECF No. 149].
24          Pursuant to LR 7-2(b), the current deadline for responding to the Motion has been set as
25 May 11, 2020, and the deadline to file a reply is May 25, 2020;
26          The parties, pursuant to LR IA 6-2, hereby stipulate as follows:
27          1.     Plaintiff shall have up to and including May 29, 2020 to file an Opposition to the
28 Motion;
       STIPULATION AND (PROPOSED) ORDER TO EXTEND BRIEFING SCHEDULE ON MOTION FOR SUMMARY JUDGMENT


                                                    -1-
     Case 2:19-cv-00373-APG-NJK Document 151 Filed 04/23/20 Page 2 of 2


 1          2.     Defendants shall have up to and including June 26, 2020 to file a Reply in support

 2 of the Motion; and,
 3          3.     This stipulation is submitted based upon good cause, and is not made for the

 4 purpose of delay.
 5                                              ORDER
                                                IT IS SO ORDERED
 6
                                                __________________________
 7                                              UNITED STATES DISTRICT COURT JUDGE
 8 Respectfully submitted:                       Dated: April 23, 2020.

 9 DATED this 23rd day of April, 2020.            WOLF, RIFKIN, SHAPIRO,
                                                  SCHULMAN & RABKIN, LLP
10
11                                                By:    /s/ Jordan Butler, Esq.
                                                         Bradley Schrager, Esq.
12                                                       John Samberg, Esq.
                                                         Jordan Butler, Esq.
13                                                And
14                                                       Hardeep Sull, Esq. of
                                                         SULL & ASSOCIATES, PLLC
15
                                                  Attorneys for Plaintiff Sandra M. Meza-Perez
16
                                                  LITTLER MENDELSON, P.C.
17 DATED this 23rd day of April, 2020
18                                                By: /s/ Patrick H. Hicks, Esq.
                                                   PATRICK H. HICKS, ESQ.
19                                                 KELSEY E. STEGALL, ESQ.
                                                   SANDRA KETNER, ESQ.
20
                                                   Attorneys for Defendants SBARRO, LLC dba
21
                                                   SBARRO PIZZA, SBARRO, INC. dba
22                                                 SBARRO PIZZA

23                                                PATRICK N. CHAPIN, LTD.
24                                                By:     /s/ Patrick N. Chapin, Esq.
     DATED this 23rd day of April, 2020                   Patrick N. Chapin, Esq.
25
26                                                Attorneys for Defendants Zachary Ceballes
                                                  and Efrain Hernandez
27
28
       STIPULATION AND (PROPOSED) ORDER TO EXTEND BRIEFING SCHEDULE ON MOTION FOR SUMMARY JUDGMENT


                                                   -2-
